 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDMechanics Laundry and Supply, Inc. of Indiana andLaundry and Dry Cleaning Local Union 3017,AFL-CIO. Case 25-CA-9261January 26, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY. AND TRUESDALEOn February 7, 1978, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, the General Counsel andCharging Party filed exceptions and supportingbriefs, and Respondent filed a brief in response toGeneral Counsel and Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that theGeneral Counsel had failed to establish that Respon-dent refused to authorize overtime work for employ-ee Donald Munden, Sr., on and after March 23,1977, because of Munden's union activities. Accord-ingly, the Administrative Law Judge recommendeddismissal of the complaint. In finding no violation,the Administrative Law Judge concluded that theGeneral Counsel had produced no evidence showingthat Respondent had engaged in any improper con-duct in the 6-month 10(b) limitations period preced-ing the filing of the charge on September 14, 1977.Rather, the Administrative Law Judge found thatRespondent's denial of overtime to Munden duringthe 10(b) period was the direct result of Munden'sNovember 1976 transfer to the body shop and thatthe legality of that transfer was no longer subject toBoard scrutiny as it had occurred outside the 10(b)period. The Administrative Law Judge further con-cluded that the only possible evidence of union ani-mus offered in support of the complaint also had oc-curred in November 1976, and therefore was alsooutside the scope of Board inquiry, citing LocalLodge No. 1424, International Association of Machin-ists, AFL-CIO, et al. [Bryan Manufacturing Compa-ny] v. N.L.R.B., 362 U.S. 411 (1960), in support ofthese conclusions. Additionally, the AdministrativeLaw Judge found that certain comments made byRespondent's Garage Superintendent Kersey in No-vember 1976 could not be used as an indicator of the240 NLRB No. 40reasons for Respondent's denial of overtime to Mun-den because Kersey had retired as Respondent's ga-rage superintendent when overtime was denied toMunden. Finally, the Administrative Law Judgefound no affirmative evidence to rebut Respondent'sargument that Munden's loss of overtime was a di-rect result of his job reassignment. We disagree withthe Administrative Law Judge's conclusions for thereasons explained below, and accordingly we reverseand find the violation alleged.Respondent is engaged in the business of provid-ing commercial laundry services. To service its fleetof trucks and autos, it operates a garage where itmaintains and services approximately 80 vehicles,some of which are owned by other corporations. Thegarage is divided into two separate work areas-amechanical area and a body shop. Until November1976, there was only one job classification in the ga-rage, that of "garage employee." There were six non-supervisory "garage employees" and two supervisorsin the garage.Donald Munden was hired by Respondent in May1969 and, during all relevant times, was Respon-dent's senior garage employee. Munden had alsobeen a member of Charging Party since his hire.Charging Party had represented Respondent's laun-dr' and garage employees for many years precedingthe instant proceeding. Munden became active in theUnion's affairs in September 1976 when he spear-headed a campaign to oust the business agent thenservicing Respondent's garage employees. In No-vember 1976, Munden was elected by the garage em-ployees as the sole representative on the Union's ne-gotiating committee.At various times during November 1976, the ga-rage employees discussed the possibility that Re-spondent's truckdrivers, who were represented by aTeamsters local, might engage in a strike and talkedabout what effect that might have on unit employees.During one of these discussions, Munden comment-ed that he would not honor a Teamsters picket lineas the Teamsters had crossed Charging Party's picketline during a previous strike.' Garage employee De-maree then stated to Munden that if the laundry andgarage employees went out on strike, he would crossthe picket line. Munden replied that if Demaree did,Munden would break Demaree's "God damn jaw."The Administrative Law Judge credited Plant Man-ager Denton that because of this and other like inci-dents of profanity and physical threats, Denton de-cided to suspend Munden for 3 days and to changehis job classification to "body shop man" exclusively,I In his recitation of the facts. the Administrative an Judge attributedthis comment to garage employee Kevin )emaree. Examination of the rec-ord. however, indicates that NMunden. not Demaree. made this statement. MECHANICS LAUNDRY AND SUPPLY303thereby restricting Munden's work solely to the bodyshop. Prior to this time. Munden had worked as botha mechanic and a bodyman but he now became thesole employee assigned to the body shop. Pertinently,when Denton notified Munden of his job change, healso complained that Munden had "got all this crapstarted up about the Union again."Thereafter, then-Garage Superintendent Kerseynotified Munden of his 3-day suspension. Kerseytold Munden that he wanted him to keep his mouthshut, and that he "got all this stuff started over theUnion again." Kersey then asked Munden whetherhe was working for the Union or for him and toldMunden that he would close the body shop and sendall the work out, and that he would get rid of Mun-den "one way or the other." Kersey also said that hehad been trying to eliminate the Union for 5 or 6years in order to obtain greater benefits for the em-ployees and that Munden had "messed up ev-erything."Notwithstanding his assignment to the body shop,during the months of November 1976 to March 1977,Munden was called upon to perform mechanicalwork outside the body shop on both a regular and anovertime basis. Respondent contends that the me-chanical work performed by Munden during this pe-riod was solely emergency service caused by severewinter conditions.2During this period, Mundenworked a total of 34-1/2 hours of overtime.3Also during this period, contract negotiations com-menced between Charging Party and Respondentand bargaining sessions were held throughout Janu-ary March 1977. Munden attended every session.Negotiations stalled and, on March 10, 1977, Charg-ing Party struck Respondent. The strike lasted untilMarch 23, and Munden, who served as a picket cap-tain, was the sole garage employee to remain onstrike for its duration.The gravamen of the complaint is that afterMunden's return from the strike. Respondent deniedhim available overtime for proscribed reasons. Over-time was authorized for the garage employees in June1977. The work involved mechanical work and Mun-den asked to be allowed to perform some of it. Re-spondent refused because it contended that Mundenwas assigned strictly to the body shop and he wouldbe asked to do overtime work there only. With re-gard to the body shop, Munden was first offeredovertime there in September 1977, after the instantcharge was filed. He never did perform any mechani-cal overtime work.2 For purposes of this decision, we assume that Munden's work was of anemergency nature although General Counsel argues otherwise.tpon examination of the record, we find that the Administrative LaswJudge erroneously concluded that Munden did not perform overtime workduring he penodl covering November 1976 March 1977.Citing Bryan Manufacturing, supra, the Adminis-trative Law Judge found that Respondent's refusal toauthorize overtime for Munden was the direct resultof his November 1976 transfer to the body shop,which transfer occurred outside the 10(b) period andthe legality of which could not be challenged in thisproceeding. We agree that the legality of that transfercannot be litigated here. The Administrative LawJudge also concluded that, based on Bryan Manufac-turing, there was "a failure of necessary proof to wit:the ingredient of union hostility" in the record. Wedisagree with this latter conclusion.In Bryan Manufacturing, the employer and unionentered into a collective-bargaining agreement at atime when the union did not enjoy majority status.Approximately I year after the execution of theagreement, unfair labor practice charges were filed,alleging that continued adherence to the contractwas unlawful because the union lacked majority sup-port when the contract was consummated. The Su-preme Court found that inasmuch as the question ofthe union's status at the time of the execution of thecontract was critical to the finding of a violation, andas that event had occurred outside the 10(b) limita-tions period so that the Board could not pass on thealleged illegality of that underlying event, the com-plaint could not stand. Accordingly, the Court or-dered that the complaint be dismissed. In so doing,however, the Court held that evidence of conduct oc-curring more than 6 months before charges are filedcould be relied upon as background evidence to shedlight on allegedly unlawful conduct occurring duringthe 10(b) period. It is this second portion of BryanManufacturing that the Administrative Law Judgemisconstrued in concluding that there was no evi-dence of "union hostility" in the record.Unlike the Administrative Law Judge, we rely onthe November 1976 antiunion comments by Dentonand Kersey as background evidence to shed light onRespondent's conduct during the 10(b) period in re-fusing to authorize overtime for Munden after thetermination of the strike. Thus, Munden was the onlyemployee who supported the strike to the end by re-maining out of work for its duration. He also was theonly employee to whom overtime work was not as-signed, although he was the only employee who regu-larly requested it. Viewed in the light of Respon-dent's past expressed hostility to Munden's unionactivities, as reflected in those comments, we con-clude, for reasons fully explicated below, that Re-spondent's refusal to authorize overtime for Mundenwas based on his union activities; namely, supportingthe strike, which occurred within the 10(b) period.Denton's and Kersey's comments to Mundenclearly evidenced that Respondent was hostile to his 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activities. Munden's unrefuted testimony dem-onstrates that Kersey threatened to discharge himbecause his activities on behalf of the ChargingParty had interfered with Kersey's attempts to elimi-nate the Charging Party from the facility. Denton'scomments, uttered a few days earlier, revealed simi-lar resentment toward Munden's union activities. Wefind these statements to be clear and unequivocal ev-idence of union animus which must be borne in mindwhen considering Respondent's treatment of Mun-den regarding overtime following his participation inthe March strike. It is clear from such statements thatRespondent had disdain for Munden's union activi-ties and that in the future it would not look kindly onMunden's engaging in such activities. In refusing toput any reliance on those comments, the Administra-tive Law Judge not only relied on his erroneous viewof Bryan Manufacturing, but also noted with regardto Kersey that he had retired and thus had "ceasedhis supervisory functions" on January 1, 1977, some-time before Respondent's refusal to permit Mundento perform overtime work. We reject the Administra-tive Law Judge's finding that Kersey's commentscould not be relied on as background evidence ofunion animus as the pivotal question here concernsKersey's status at the time he allegedly made the re-marks; any subsequent change in his status wouldnot affect that determination. As Kersey was admit-tedly a supervisor at the time in question, his com-ments are properly attributable to Respondent asshowing background animus.5During the winter of 1976-77, subsequent toMunden's assignment to the body shop, he per-formed mechanical work on what Respondent calledan "emergency" basis. This included overtime work.However, when, in June 1977, Respondent was con-fronted with an additional 40 trucka for service andmaintenance and attempted to meet its need for in-creased man-hours by authorizing virtually unlimitedovertime for all garage employees, it deniedMunden's request for this type of overtime whileconceding that he was a qualified mechanic who wasmore than capable of performing the required me-chanical work. Respondent's only reason for denyingthis request for mechanical overtime was Munden'sassignment to the body shop. Contrary to Respon-dent, we are unable to discern any distinction be-tween the "emergency" conditions occurring duringthe winter of 1976-77, when Munden performedovertime though assigned to the body shop, and con-4 In this regard, we further note that while Kersey ceased performingsupervisory duties as of January 1, 1977, he nonetheless was retained byRespondent in an undefined capacity after that date.Moreover, we note that Denton, who expressed similar antiunion senti-ments in his November 1976 conversation with Munden, was admittedly asupervisor during all the events giving rise to this proceeding.ditions in June 1977 which would justifyRespondent's decision to permit Munden to performmechanical work, on both a regular and an overtimebasis, during the former and not during the latterperiod. Consequently, we conclude thatRespondent's stated reason for denying Mundenovertime outside the body shop is without merit. Theonly apparent remaining basis for Respondent's shiftof position regarding the authorization of mechanicalovertime work for Munden, therefore, is Munden'sparticipation in an intervening event;6i.e., the March1977 strike. Thus, as noted previously unlike theother employees, Munden supported the strike to theend and thereafter only he among them was deniedovertime.Furthermore, with respect to overtime in the bodyshop itself, we note that an agent of Respondent, inresponse to a question of whether overtime existed inthe body shop after March 1977, testified that therehad always been plenty of work available there. Thissame witness could offer no explanation why, if suchwork was available, Munden was not offered the op-portunity to perform it.Under all these circumstances, we rejectRespondent's defense that the refusal to authorizeovertime for Munden was based solely on his No-vember 1976 assignment to the body shop in view ofthe facts (I) that he had been permitted to performmechanical overtime work during the months pre-ceding the strike, while assigned to the body shop;and (2) that body shop overtime work had alwaysbeen available. Accordingly, since Respondent'sopenly expressed animus toward Munden for hisunion activities provides the only plausible reason forits refusal to afford him the opportunity to workovertime, we find that the disparate treatment ac-corded Munden in denying him the opportunity towork overtime as alleged in the complaint was thedirect result of his union activity during the 10(b)period-i.e., his participation in the March 1977strike-and therefore was in violation of Section8(a)(3) and (1) of the Act.7CONCLUSIONS OF LAW1. Mechanics Laundry and Supply, Inc. of Indi-ana, is and at all times material herein has been anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Laundry and Dry Cleaning Local Union 3017,AFL-CIO is, and at all times material herein hasbeen, a labor organization within the meaning ofSection 2(5) of the Act.6See N.L.R.B, v. Melrose Processing Co., 351 F.2d 693, 698-699 (8th Cir.1965).7See, e.g.. N.L.R.B. v. Melrose Processing Co., supra MECHANICS LAUNDRY AND SUPPLY3053. By denying Donald Munden, Sr., the opportu-nity to work overtime in order to discourage mem-bership in Laundry and Dry Cleaning Local Union3017, AFL-CIO, Respondent has engaged, and is en-gaging, in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has violated Sec-tion 8(a)(3) and (1) of the Act by denying DonaldMunden. Sr., the opportunity to perform overtimework because of his union activities, we shall orderRespondent to cease and desist therefrom and totake certain affirmative action that will effectuate thepolicies of the Act. In this regard. we shall order thatRespondent make Munden whole for any losses hemay have suffered by reason of the discriminationpracticed against him; backpay shall be computed inthe manner set forth in F. W. Woolworth Company,90 NLRB 289 (1950), with interest in accordancewith Florida Steel Corporation, 231 NLRB 651(1977).8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Mechanics Laundry and Supply, Inc. of Indiana, In-dianapolis, Indiana, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Denying Donald Munden, Sr., the opportunityto work overtime in order to discourage membershipin Laundry and Dry Cleaning Local Union 3017,AFL-CIO.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirSection 7 rights.2. Take the following affirmative action which, itis found, will effectuate the policies of the NationalLabor Relations Act, as amended:(a) Make Donald Munden, Sr., whole for any lossof pay he may have suffered by reason of the dis-crimination practiced against him.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its place of business in Indianapolis,Indiana, copies of the attached notice marked "Ap-pendix." Copies of said notice, on forms providedby the Regional Director for Region 25, after beingduly signed by an authorized representative of Re-spondent, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces. including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(d) Notify the Regional Director for Region 25. inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.See. generally. Ist Plunihing & Heating (Co, 138 NLRB 716 (1962).In the event that this Order is enforced by ajudgment of a U nited StatesCourt of Appeals, the words in the notice reading "Posted B Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the nited States Court of Appeals Enforcing an Order of theNational Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT deny Donald Munden. Sr., theopportunity to work overtime in order to dis-courage membership in Laundry and DryCleaning Local Union 3017, AFL-CIO.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of theAct.WE WIl. make Donald Munden, Sr., wholefor any loss of pay which he may have sufferedby reason of our discrimination against him,with interest.MECHANICS LAUNDRY AND SUPPLY, INC. OFINDIANADECISIONSTATEMENT OF THE CASENORMAN ZANKEL. Administrative Law Judge: This casewas heard before me on December 5 and 6, 1977,' at India-napolis, Indiana.Upon a charge filed by Laundry and Dry Cleaning Lo-cal Union 3017, AFL-CIO (hereinafter the Union) on Sep-All dates are in 1977 unless otherwise stated. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDtember 14, against Mechanics Laundry and Supply, Inc.,(hereinafter the Respondent) a complaint and notice ofhearing was issued on October 31 by the Regional Directorfor Region 25 of the National Labor Relations Board(hereinafter the Board).In substance, the complaint alleges that Respondent dis-criminated against employees and interfered with, re-strained, and coerced them in violation of Section 8 (a)(3)and (I) of the National Labor Relations Act, as amended(hereinafter the Act, by providing Donald E. Munden, Sr.,its employee, with less employment than he normallywould have received since on or about March 23. Specifi-cally, Respondent is alleged to have declined to affordMunden the opportunity to work overtime because he en-gaged in activities on behalf of the Union.Respondent's timely answer to the complaint, while ad-mitting certain allegations, denies the commission of anyunfair labor practice.All issues were fully litigated at the hearing; all partieswere represented by counsel and were afforded full oppor-tunity to examine and cross-examine witnesses, to intro-duce evidence pertinent to the issues, and to engage in oralargument. Timely post-hearing briefs were received fromthe Board's General Counsel and from counsel for Respon-dent on January 9, 1978, and have been carefully consid-ered.Upon the entire record, and from my observation of thewitnesses and their demeanor in the witness chair, I makethe following:FINDINGS AND CON(CI SIONS1. JURISI)ICTIONThe Respondent, an Indiana corporation with its princi-pal office and place of business in Indianapolis, Indiana, isand at all times material herein has been engaged in thebusiness of providing commercial laundry services. In theregular course and conduct of its business, Respondent,during the year immediately preceding the issuance of thecomplaint (a representative period), had a gross volume ofbusiness in excess of $500,000. During that time period,Respondent purchased and received goods valued in excessof $50,000 at its Indianapolis location directly from pointsoutside the State of Indiana.All parties agree, and I find, that Respondent is en-gaged in commerce within the meaning of Section 2(2), (6).and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, the record reflects, and I find thatLaundry and Dry Cleaning Local Union 3017, AFL CIO,is and at all times material herein has been a labor organi-zation within the meaning of Section 2(5) of the Act.111. TIlE ALLE(GED UNFAIR LABOR PRACTICESA. Contentions of the PartiesThe General Counsel contends that Respondent deniedovertime opportunities to Munden since March 24 while,at the same time, other employees had been requested toperform such work. Conceding that she adduced no directevidence of Respondent's unlawful motivation, the Coun-sel for the General Counsel urges that that motive "mustbe inferred ...from the record as a whole." Thus, theGeneral Counsel submits that the following factors formthe predicate of discriminatory motivation: (I) Respondentdemonstrated hostility toward Munden's union activity inNovember, 1976, on a date or dates which precede thefiling of the instant Charge by more than 6 months; (2) thedenials of overtime opportunities should be considered inthe light of their timing, having begun immediately afterMunden participated in a strike (which ended March 23)against Respondent; and (3) Respondent's asserted reasonsfor the overtime denial are patently false.The Respondent admits that it did not assign Mundenovertime for several months subsequent to the strike butattributes that failure to a change in Munden's regular jobassignment; it maintains that the record is devoid of evi-dence of any discriminatory act within the statutory periodof limitation and that, in any event, Munden's previousovertime work record belies any contention that Mundenwas assigned less overtime during the relevant period thanhe had previously been assigned and worked.B. Background and Relevant Scenario of EventsRespondent is principally engaged in the rental of indus-trial uniforms. As part of its operations, Respondent oper-ates a garage servicing approximately 80 motor vehicles,some of which are owned by corporations other than Re-spondent. The garage is physically separated fromRespondent's administrative, clerical, and productionfunctions. The garage itself contains two sections: (1) anarea where mechanical work is performed upon the vehi-cles, and an area for what is called the paint and body shop(hereinafter the body shop). The mechanical area is sepa-rated from the body shop by a fire wall which includes adoor permitting passage between the two areas.Respondent's supervisory hierarchy, at times materialherein, consisted of Daryl French, owner, vice president,and general manager; Carl Denton, plant manager; JamesButler, garage superintendent. 2 and Frank Trowbridge, ga-rage supervisor.The employee complement in the garage, at all timesmaterial herein, was comprised of the superintendent, thesupervisor, five mechanics, and one paint and body man.The normal working hours for the nonsupervisory garageemployees are from 8 a.m. to 5 p.m., Monday through Fri-day. The need for overtime is normally determined on aweekly basis. All hours worked in excess of 40 per week areconsidered overtime. Overtime work is voluntary and the2 Butler assumed this position on J anuar I Previ ,us to hat date, JimKersey was garage superintendent.Respondent admitted that DenIon, Butler. and Kersey are supervisorswithin the meaning of the Act. and I so find. For purposes of this Decision,it is irrelevant to determine the supervisors status of rench and Frow-bridge. MECHANICS LAUNDRY AND SUPPLY307record reflects that employees are only sporadically re-quested to perform such work.Munden has been employed by Respondent since May26, 1969. During all relevant times he was the most seniorgarage employee. It is undisputed that, prior to November1976, Munden performed both mechanical and paint andbody work. Respondent admits he was at all times fullyqualified as a mechanic. The majority of his working timewas devoted to paint and body work. Nonetheless, Mun-den also tuned up engines, pulled transmissions, did brakework, and performed miscellaneous other mechanicalfunctions. Until November 1976, Munden freely inter-changed his work location between the mechanical workarea and the body shop.In September 1976 Munden, who had been a memberof the Union since he was hired b Respondent, becameactive in union affairs. He was instrumental in circulating apetition among the garage employees to remove their busi-ness agent from office. (The Union had been the contractu-al collective-bargaining representative of Respondent'slaundry and garage employees since 1958. Respondent'sdrivers were represented for collective-bargaining purposesby Teamsters Local 135.) On November 10 or 11. 1976.Munden was elected the sole employee representative fromamong the garage employees to serve upon the Union'sbargaining committee during forthcoming collective-bar-gaining negotiations scheduled for January and February1977.In November 1976, there existed a possibility thatRespondent's drivers would engage in a strike for a newcontract. The five nonsuperviaory garage employees (in-cluding Munden) discussed this possibility among them-selves. During one of these conversations, garage employeeKevin Demaree told the other employees that if the Team-sters established a picket line he would cross it. Mundenadmitted that when he heard this, he remarked to Demareeand the other garage employees that if Demaree in factcrossed the Teamsters picket line he "would break his [De-maree's] G-d d n jaw."Denton credibly testified that later that day (on or aboutNovember 17, 1976) Munden's threat was reported by theother garage employees to him. According to Denton,those garage employees told him that they would refuse towork with Munden.4Denton further testified, without contradiction, that onthe same day a supervisor of female employees in one ofRespondent's production areas had complained that Mun-den spoke to them in profane terms and threatened themwith bodily harm. Munden was not asked to deny this as-pect of Denton's testimony. Accordingly, I credit Denton'sversion.Denton testified that, based upon the above-describedreports of Munden's activities, he decided to changeMunden's job assignment and impose a 3-day suspensionupon him. The job change consisted of requiring Mundento perform all his work for Respondent within the bodyshop from that time forward. Munden's job title waschanged from garageman to body shop man. According to4 None of the other garage emplo.ees appeared ias witnesses at the heal-ing In the view of thi.. and Munden's adilssilOn that he uttered the threat.I credit I)enton in this connection.Denton, he made this decision in order to reduce the possi-bility of further friction between Munden and any otheremplcyee. Denton testified that he discussed his decisionwith French, who concurred in it.On November 18 or 19, 1976, Denton advised Mundenin Butler's presence that thereafter he would have to per-form his work alone, in the body shop, and that he couldnot leave the body shop without "written permission" fromButler. Munden testified that he was so advised and thatDenton told him that he (Munden) "got all this crap start-ed up about the Union again," and that he was goingaround threatening employees and creating a disturbanceand telling everybody that he was "going to knock theirG-d d-n head off." 5The next day, then-Garage Superintendent Kersey toldMunden of his 3-day suspension. According to Munden,6Kersey said "he wanted me (Munden) to keep my big G-dd-n mouth shut, that I got all this stuff started over theUnion again." Munden testified that Kersey wanted toknow whether he was going to work for the Union or forhim, and then said "I'll close this G- d-n body shop andsend all this work out. I'm going to get rid of you (Mun-den) one way or the other." Murden testified that Kerseythen said he had been trying for 5 or 6 years to eliminatethe Union from the garage so that he could obtain greaterbenefits for the employees but that Munden "messed upeverything." Although Kersey retired from his position asgarage superintendent on January 1, the record reflectsthat he continued to perform services for Respondent fromtime to time up to and including the hearing date. Thus,Kersey was available as a witness, though not strictly with-in Respondent's control. In view of Kersey's potential ac-cessibility to the parties as a witness, his failure to appearas a witness at the hearing, and Munden's forthright testi-mony as to what occurred between Kersey and him, I findthat Kersey made the comments ascribed to him. Until thetime this suspension was imposed, Munden had sufferedno discipline whatever throughout his entire employmenthistory with Respondent. Munden filed a grievance overthe suspension.With respect to the implementation of the job changewhich required Munden to perform his work only inthe body shop, the composite testimony of Munden andButler reveals that Munden performed mechanical workoutside the body shop for some period of time between thedate of the job change and the strike which began in ap-proximately the middle of March 1977. Thus, Munden tes-tified that between November 1976 and March 1977 hepulled motors, repaired and replaced water pumps, andtuned engines. He claimed that some of this work was per-formed in the body shop, but most of it was outside of thatarea. Butler admitted that Munden performed mechanicalwork outside of the body shop during that period of time,that the mechanical work outside that area consisted ofstarting motor vehicles, and that Munden performed othermechanical work within the body shop upon vehicleswhich had been brought there for body work. According toButler, the assignment of Munden to mechanical work atInasmuch as Denton was nol asked to dens he uttered the quoted phras-es. I credit Munden's version of what Denton said."Kersey did not appear as a witness at the hearing 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time was an emergency measure necessitated by theseverity of cold weather conditions and was limited to abrief period of approximately 5-6 weeks. Documentary ev-idence (G.C. Exh. 4) consisting of Munden's daily work-sheets confirms Munden's description of the nature of themechanical work he engaged in. Those documents also re-veal that he performed brake service. Although those docu-ments depict Munden's work from January 3 through No-vember 25, 1977 (except for February and March), theydemonstrate that Munden performed mechanical workonly during the month of January. Unfortunately, theserecords do not reveal whether Munden's mechanical workwas accomplished within or outside of the body shop.Hence, the record does not permit me to resolve the dis-crepancy between Butler and Munden in the latter regard.Despite this impediment, I conclude there is no materialdifference on relevant matters between the testimony ofMunden and Butler. Accordingly, I find that between No-vember 1976 and March 1977, Munden was in fact calledupon to perform mechanical work and that some of it wasperformed outside the body shop. Additionally, basedupon Butler's uncontradicted testimony, I find such workwas completed during regular working hours, and Mundenwas not asked to perform any of it on an overtime basis.Several joint bargaining sessions were held between theRespondent and Union between January 20 and March 23.Munden participated in each of those negotiating sessionswithout disparagement from any Employer representative,and no evidence of any untoward incident during thosenegotiations appears in the record.Munden served as picket captain during the strike of theemployees represented by the Union which began approxi-mately March 10. The strike continued for approximately 2weeks, and Munden was the only garage employee whoremained on strike for its entire duration. The other garageemployees crossed the picket line and returned to workafter the end of the strike's first week.It is conceded that Munden was offered no overtimewhatever from the time that he returned to work after thestrike until approximately September 1977. Thereafter,Munden was on three occasions offered overtime work, tobe performed in the body shop. Munden accepted suchovertime work once and declined the remaining two oppor-tunities.As already observed, the General Counsel asserts thatsince the March strike Munden has been treated in a dispa-rate manner regarding overtime. The record reveals thatin June 1977 Respondent discovered a need to performexcessive service functions upon the motor vehicles. Overtimewas then authorized for the garage employees who normallyperformed mechanical operations on a voluntary basis. Thereis no evidence to contradict Respondent's contention that thework entailed no operations common to or in conjunctionwith the paint and body shop operations. Therefore, Respon-dent contends, Munden was not offered these overtime op-portunities. When Munden observed the other garage em-ployees working overtime in June he confronted Butler witha request to participate in it. Butler responded that Mundencould not share in the overtime because he was strictlyassigned to perform body shop work. Also, Munden testifiedthat he had requested of Denton to be assigned the overtime,but that Denton advised him that the only overtime Mundenwould be asked to perform would be that which might beneeded in the body shop. Denton did not recall Munden'srequest but did confirm that Munden and he conversedsometime during the summer, during which conversationMunden threatened to file a charge with the Board. I creditboth M unden's and Butler's versions, and conclude that whenDenton informed Munden he could not perform the mechani-cal-type overtime, Munden announced his intention to pur-sue the matter before the Board. Finally, it is unrefuted thatno overtime whatever was authorized to be performed in thebody shop and none of the garage employees performed anypaint and body-type overtime from the time that Munden'sjob change was effectuated until September 1977 when Mun-den himself was asked to, and did, work overtime in the bodyshop.The General Counsel argues that the evidence revealsMunden worked less overtime after the strike than he hadduring a comparable period of the prior calendar year,while the other garage employees were offered overtimeopportunities, and that this demonstrates disparate treat-ment toward Munden. Respondent counters, steadfastlyclaiming that the failure to provide overtime work to Mun-den in 1977 was a direct result of, and consistent with, theNovember 1976 change in Munden's job. Both the GeneralCounsel and Respondent have cited overtime summaries inevidence as G.C. Exh. 3 to demonstrate their respectivecontentions relative to the claimed reduction in overtimeworked by Munden. Based upon my examination of theseovertime summaries, I find that Munden did work lessovertime between March and November 1977 than duringthe same period in 1976. I also find that, of the three full-time mechanics who performed overtime in both years, twoof them worked considerably less overtime in 1977 than1976 while the third enjoyed an increase of overtime. Addi-tionally, the total overtime performed in 1976 by Mundenand the other three employees equalled 964 hours; and in1977 these same four employees worked a total of 994-1/2hours of overtime. The record contains no explanation forthe need to perform 30-1/2 hours of additional overtimework in 1977 and I do not find this matter significant.Munden's 1976 overtime total was 92-1/2 hours, comparedwith 5 overtime hours in 1977. I find these statistics rele-vant to indicate, as they do, the accuracy of Munden'stestimony and Respondent's concession that Mundenworked considerably less overtime during the first 9months of 1977 than he did during the same time period in1976.C. AnalysisThe single issue presented by the pleadings requires adetermination that the reduced overtime opportunitieshereinabove found to have existed for Munden are relatedto the November 1976 references to Munden's union activ-ity by Denton and Kersey and to the anti-union expres-sions contained therein. As acknowledged by the GeneralCounsel, such a determination requires the drawing of aninference of unlawful motivation.It is crucially significant that Munden's exile to the body MECHANICS LAUNDRY AND SUPPLY309shop is not in issue before me. Also noteworthy is the ab-sence of independent 8(a)(1) allegations derived fromeither or both of Denton's and Kersey's November 1976comments. Rather, those remarks are proffered by theGeneral Counsel as elements of background upon whichthe required inference must be based. Indeed, inasmuch asthe instant charge was filed on September 14, 1977, none ofRespondent's activities which preceded March 14, 1977, isan appropriate predicate for an alleged violation of theAct. Such allegations are time-barred by Section 10(b) ofthe Act. There is before me no evidence of independentviolations of the Act engaged in since March 14, 1977 byRespondent.It is true (as the General Counsel urges) that evidence ofactions occurring outside the statutory period of limitationare properly considered as background elements to explainwhat occurred within the 6 months immediately precedingthe filing of a charge (Local Lodge No. 1424, InternationalAssociation of Machinists, AFL-CIO, et al. [Bryan Manufac-turing Company] v. N.L.R.B., 362 U.S. 411 (1960)). Yet Iconclude that the General Counsel's reliance upon theprinciple enunciated by the Supreme Court in that case ismisplaced herein. The Court sanctioned the use of explana-tory evidence in situations where there exist activities with-in the 6-month period which themselvea might compriseunfair labor practices. In those situations, the pre-6-monthperiod evidence may be utilized in order to give them therequisite unlawful character (316 U.S. 416-417). It is clearthat the Court did not approve a practice by which conductoccurring within the limitations period can be consideredto be an unfair labor practice where doing so necessarilyrelies upon earlier unfair labor practices. Thus, even as-suming that Butler's and Kersey's references to the Unionand his change of job in November 1976 were violations ofthe Act, I conclude that in the circumstances herein I amprecluded from utilizing those events as a foundation for afinding that the 1977 denial of overtime is discriminatory.This is so because there is absolutely no evidence in therecord of any conduct Respondent engaged in within the 6months immediately preceding the filing of the charge towhich the November 1976 change can be connected.7Inshort, I find the essential element of anti-union motivationabsent from the instant record.8Yet another reason exists upon which I do not draw thenecessary inference of unlawful motivation requested bythe General Counsel. It is quite apparent that the unionanimosity expressed by Kersey, and his personal threat ofdischarge to Munden, were no more than an expression ofKersey's own feelings. Had the loss of overtime opportuni-7The General Counsel offered as evidence of union hostility a consoli-dated complaint issued May 31. 1977. by the Regional Director for Region25 against Respondent. While that complaint alleges a variety of conduct bywhich Respondent is supposed to have refused to bargain with the Union,the General Counsel orally advised me at the hearing that no trial had beenheld in that matter. In these circumstances, I find that the complaint, inisolation, is not probative for the purpose offered. See Hochsteiler & Sons,Ini 224 NLRB 39, fn. 3 (1976).have considered the testimony of employee Horseley produced by theGeneral Counsel on this issue and conclude that whatever probative value itcontains is vitiated by Sec. I(b), all of it relating to events that occurredconsiderably more than 6 months before the instant charge was filed.ties to Munden occurred at a time when Kersey retainedhis position as garage superintendent, it might be possibleto make the inference requested by the General Counsel.This is so because Kersey's admitted supervisory statuswould bind Respondent. However, not only does the rec-ord reveal that Kersey ceased his supervisory functions onJanuary 1, 1977, but also no evidence exists that his feel-ings were conveyed to any superior supervisory authority.In fact, Munden was permitted to perform his duties as amember of the Union's negotiating committee without in-terference from or criticism by Respondent. It would be ablatant injustice, and possibly error, to hold that the com-plaint allegations have been sustained by reference to anyof the evidence implicating Kersey.In essence, I am asked to declare that the reason assertedby Respondent for Munden's reduced overtime is pretex-tual and a subterfuge to disguise its unlawful character. Afair assessment of Respondent's basic defense persuadesme that it does withstand scrutiny. The simplicity of thisdefense is impressive. No effort was made throughout theseproceedings to create a variety of possible circumstancesupon which Respondent could extricate itself from thecomplaint allegations. Respondent consistently readily ad-mitted that it had not offered Munden overtime opportuni-ties between March and September 1977. This condition,Respondent has persistently claimed, emanates directlyfrom Munden's November 1976 assignment to the bodyshop. As noted above in discussing the impact of the BryanManufacturing case, I am precluded from consideration ofthe legality of that job change. For relevant purposesherein, it is sufficient to observe that there is no disputethat Munden's job actually was changed as described byRespondent. Clearly, the job change severely limitedMunden's geographic work station. In this context, it isplausible that job opportunities also would be curtailed. Ifind nothing on the state of this record by which it couldfeasibly be concluded that all work opportunities, both reg-ular time and overtime, would not be limited to the bodyshop. I place no significance upon the fact that Mundenperformed mechanical work during January 1977 becausethere is no evidence to refute Respondent's assertion thatthat particular work arose from emergency conditions. Inexamining Respondent's defense, I have also consideredthe undisputed evidence to the effect that no body shopovertime was performed by any employee between Marchand September. I deem this latter fact to demonstrate anabsence of evidence herein which might be considered in-dicative of an effort by Respondent to divert work oppor-tunities from Munden to some other employee, and furtherevidence of Respondent's consistent application of its de-termination to keep Munden, insofar as possible, workingin the body shop. In this connection, it is significant thatwhen body shop overtime was available in September thatwork was offered to Munden. No adverse inference againstRespondent is drawn from the fact that the body shopovertime was offered at the same time as the charge wasfiled. Without stronger evidence upon which to base aninference of illegality, such an inference cannot be madeupon the timing of this event alone. Therefore, I find thatthe demonstrated reduction in overtime hours worked byMunden in 1977 was due to his job change in November 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD1976 and Respondent's subsequent easonable implementa-tion of that change.1977 was due to his job change in November 1976 andRespondent's subsequent reasonable implementation ofthat change.Even assuming that my conclusion that Respondent'sdefense is valid is imprudent, that alone would not dimin-ish the impact and effect of the Bryan Manufacturing rule.Based upon that precedent, I have concluded there is afailure of necessary proof; to wit, the ingredient of unionhostility. The burden of adducing such proof is upon theGeneral Counsel. The absence of such evidence results indismissal of allegations. See Bartlett-Collins Company, 110NLRB 395, 398, and cases cited at fn. 8 (1954).Upon all the foregoing, I find that the record does notestablish, by a preponderance of the evidence, that over-time opportunities were discriminatorily withheld fromMunden. Accordingly, I shall recommend that the com-plaint be dismissed.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCILUSIONS OF: LAWI. Mechanics Laundry and Supply, Inc., is and at alltimes material herein has been an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Laundry and Dry Cleaning Local Union 3017, AFL-CIO, is and at all times material herein has been a labororganization within the meaning of Section 2(5) of the Act.3. The Respondent has not committed any of the unfairlabor practices alleged in the complaint.[Recommended Order for dismissal omitted from publi-cation.]